Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-11-2002

USA v. Peoples
Precedential or Non-Precedential:

Docket No. 98-1377




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Peoples" (2002). 2002 Decisions. Paper 263.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/263


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                         No. 98-1377
                                         ___________

                             UNITED STATES OF AMERICA

                                               v.

                                      ARTIE PEOPLES,
                                        a/k/a “Artie”

                                        Artie Peoples,

                                                         Appellant
                                         ___________

                      On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania

                  District Court Judge: The Honorable Harvey Bartle, III
                             (D.C. Crim. No. 92-cr-00119-12)
                                       ___________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                     April 2, 2002

               Before: SLOVITER, FUENTES, MICHEL*, Circuit Judges.

                               (Opinion Filed: April 11, 2002)


                                ________________________


       *
         Hon. Paul R. Michel, Circuit Judge of the United States Court of Appeals for the Federal
Circuit, sitting by designation.

                                               1
                               OPINION OF THE COURT
                              ________________________

FUENTES, Circuit Judge:

       Defendant Artie Peoples pled guilty to conspiring to distribute cocaine. Claiming

that the government reneged on its promise to seek a reduction of his sentence in

exchange for substantial assistance in investigating two other individuals, defendant filed

a motion to compel the government to file a motion to reduce his sentence. The District

Court denied defendant's motion, finding that he failed to establish that he substantially

assisted the government or that the government acted in bad faith in refusing to file a

motion for the reduction of his sentence. Because we agree with the findings of the

District Court, we will affirm.



                                             I.

       This case presents an extensive procedural history, which we discuss here only in

summary. In June of 1992, Artie Peoples entered a guilty plea to an indictment charging

him with participation in a conspiracy to distribute cocaine. As a result, he was sentenced

to 151 months of imprisonment.

       In December of 1997, Peoples filed the motion at issue in the present appeal,

seeking to compel the government to file a motion on his behalf under Rule 35(b) of the

Federal Rules of Criminal Procedure. The motion was premised on Rule 35(b) itself and

as a request for a writ of error coram nobis. An evidentiary hearing was held on April 16,


                                             2
1998, at which Peoples testified that, at the time of his plea, he believed that if he

cooperated and provided information to the government, his sentence would be reduced.

He claimed to have provided information that led to the arrests of two individuals.

However, according to Peoples, the government declined a downward departure because

the information provided by him was previously possessed by law enforcement

authorities, even though that was not conveyed to Peoples at the time of his cooperation.

Assistant United States Attorney Seth Weber testified for the government and said that he

never promised a Rule 35(b) motion to Peoples, and that, in his opinion, Peoples failed to

provide any information amounting to substantial assistance.

       In an order entered on April 20, 1998, the District Court denied Peoples' motion,

finding that Peoples failed to establish that he provided substantial assistance to the

government or that the government acted in bad faith in refusing to file a motion for

reduction of sentence. The District Court further found to be credible Weber’s testimony

denying that a promise was made to Peoples to file a Rule 35(b) motion.

       Peoples subsequently filed a motion for reconsideration with regard to the Rule

35(b) motion, which the District Court denied. He then filed a motion for reconsideration

of the denial of the writ of error coram nobis, which was also denied. On May 8, 1998,

Peoples filed a notice of appeal from the two orders denying reconsideration. Peoples

subsequently filed a motion to consolidate this appeal with a pending appeal of a co-

defendant, Jude Patrick Thomas. This Court stayed Peoples' appeal pending the



                                              3
disposition of the Thomas appeal. On June 22, 1999, we decided United States v.

Thomas, 185 F.3d 864 (3d Cir. 1999), in which we affirmed the District Court.

       On February 15, 2001, we issued an order granting a request from Peoples for the

appointment of counsel.



                                             II.

       We have appellate jurisdiction over this case pursuant to 28 U.S.C. § 1291. At

issue is whether the District Court erred in denying appellant's motion to compel the

government to act, pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure.

We review a district court's findings of fact for clear error but exercise plenary review as

to conclusions of law. See United States v. Acosta, 965 F.2d 1248, 1250 (3d Cir. 1992);

United States v. Inigo, 925 F.2d 641, 656 (3d Cir. 1991).



                                             III.

       Federal Rule of Criminal Procedure 35 provides for the correction or reduction of

a criminal sentence. A defendant's substantial assistance in investigating or prosecuting

another person can result in the reduction of that defendant's sentence under Rule 35(b),

which states:

                If the Government so moves within one year after the
                sentence is imposed, the court may reduce a sentence to
                reflect a defendant’s subsequent substantial assistance in
                investigating or prosecuting another person, in accordance


                                              4
              with the guidelines and policy statements issued by the
              Sentencing Commission under 28 U.S.C. § 994. The court
              may consider a government motion to reduce a sentence made
              one year or more after the sentence is imposed if the
              defendant’s substantial assistance involves information or
              evidence not known by the defendant until one year or more
              after sentence is imposed. In evaluating whether substantial
              assistance has been rendered, the court may consider the
              defendant’s pre-sentence assistance. In applying this
              subdivision, the court may reduce the sentence to a level
              below that established by statute as a minimum sentence.

Fed.R.Crim.P. 35(b). A district court cannot reduce a defendant's sentence under Rule

35(b) absent a motion by the government. See United States v. Friedland, 83 F.3d 1531,

1536 (3d Cir. 1996). In Wade v. United States, 504 U.S. 181 (1992), however, the

Supreme Court held that "federal district courts have authority to review a prosecutor's

refusal to file a substantial-assistance motion and to grant a remedy if they find that the

refusal was based on an unconstitutional motive." 504 U.S. at 185-86. The Court further

stated that a defendant "would be entitled to relief if the prosecutor's refusal to move was

not rationally related to any legitimate Government end." Id. at 186.

       Peoples maintains that he is entitled to relief under Wade. He claims that the

government's refusal to file a Rule 35(b) motion is not rationally related to a legitimate

government end and that "this refusal could be based on an unconstitutional motive,"

since, according to Peoples, "there is no legitimate reason for not filing the motion." We

disagree.

       In elaborating upon its holding in Wade, the Supreme Court explained that a



                                              5
prosecutor's refusal to file a substantial-assistance motion would be unconstitutional if,

for example, the refusal was based upon the defendant's race or religion. Id. The Court

further added that "a claim that a defendant merely provided substantial assistance will

not entitle a defendant to a remedy or even to discovery or to an evidentiary hearing. Nor

would additional but generalized allegations of improper motive." Id.

       Because we conclude that Peoples offers no more than generalized allegations of

improper motive, we find that he has failed to demonstrate the existence of an

unconstitutional motive under Wade. We further find that the government's decision not

to file a Rule 35(b) motion was based on its assessment of the assistance provided, and

not on any arbitrary distinctions.

       We have also carefully considered Peoples' remaining arguments in this appeal

and conclude that they lack merit.



                                            IV.

       For the reasons stated above and in the District Court's order entered on April 20,

1998, we will affirm the District Court's denial of the defendant's motion to compel the

government to act pursuant to Rule 35(b).




_____________________________
TO THE CLERK OF THE COURT:


                                             6
Kindly file the foregoing Opinion.


                                          /s/ Julio M. Fuentes
                                         Circuit Judge




                                     7